Title: To Thomas Jefferson from André Limozin, 16 June 1786
From: Limozin, André
To: Jefferson, Thomas



Most Honored Sir
Havre de Grace 16th June 1786.

Since my Former of yesterday, I have received this day the Letter your Excellency hath honored me with the 13th instant covering me an inclosed for Messrs. Buchanan and Hays of Richmond which I shall carefully forward by the Ship Clementina with the Box your Excellency informs to have sent me; I shall transmitt you timely the bill of Lading for that Box.
I have the honor to be with the highest regard your Excellency’s Most obedient & very Humble Servant,

Andre Limozin

